Per Curiam.

Section 4785-20, General Code, provides in part: “The expenses of the board in each *116county shall be paid from the county treasury, in pursuance of appropriations by the county commissioners * * *. If the county commissioners fail to appropriate an amount sufficient to provide for the necessary and proper expenses of the board, the board may apply to the Court of Common Pleas within the county, which shall fix the amount necessary to be appropriated and such amount shall be appropriated.” (Emphasis added.)
This provision is mandatory.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.